Citation Nr: 1608342	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  13-11 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for status-post gastrectomy for peptic ulcer disease (stomach disorder).

2.  Whether new and material evidence has been received to reopen a claim for service connection for heart disease to include hypertension.

3.  Entitlement to service connection for depression, to include as secondary to service-connected hearing loss and/or tinnitus.

4.  Entitlement to an earlier effective date for bilateral hearing loss.

5.  Entitlement to an initial compensable rating for bilateral hearing loss.

6.  Entitlement to service connection for headaches.



REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to May 1976 with additional reserve service.

This appeal comes before the Board of Veterans' Appeals (Board) from July 2011 (stomach disorder, heart, and depression) and June 2014 (hearing loss and headaches) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In his April 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge of the Board.  A Board hearing was scheduled for October 2015, but the Veteran subsequently cancelled his hearing.  Thus, his hearing request is considered withdrawn. 38 C.F.R. § 20.704(e) (2015).

The issues of entitlement to service connection for depression and headaches and entitlement to an earlier effective date and an initial compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  In a June 2009 decision, the Board denied service connection for status-post gastrectomy for peptic ulcer disease and the Veteran did not request reconsideration of that decision; the decision is final.

2.  The evidence received since the June 2009 final decision, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for status post gastrectomy for peptic ulcer disease.

3.  In a September 2002 decision, the Board declined to reopen the Veteran's previously denied claim for service connection for heart disease to include hypertension and the Veteran did not request reconsideration of that decision; the decision is final.

4.  The evidence added to the record since the September 2002 denial, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the Veteran's claim of to reopen the previously denied claim to reopen the claim for service connection for heart disease to include hypertension.


CONCLUSIONS OF LAW

1.  The June 2009 Board decision is final.  38 U.S.C.A. §§ 7103, 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  New and material evidence has not been presented to reopen the claim for service connection for status post gastrectomy for peptic ulcer disease.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The September 2002 Board decision is final.  38 U.S.C.A. §§ 7103, 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

4.  New and material evidence has not been received to reopen the previously 
denied claim to reopen the Veteran's claim of entitlement to service connection for 
a heart disease to include hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in July 2010.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, and VA examination reports.  

As new and material evidence has not been submitted to reopen the Veteran's claims, the duty to assist by obtaining a new medical examination and opinion does not attach.  38 C.F.R. § 3.159(c)(4)(iii).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

New and material evidence can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last final rating decision    to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Status Post Gastrectomy for Peptic Ulcer Disease

The Veteran's claim for entitlement to service connection for status-post gastrectomy for peptic ulcer disease was most recently denied in a June 2009 
Board decision, and the Veteran did not request reconsideration; thus, the decision is final.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

The evidence considered at the time of the June 2009 Board decision included service treatment records, VA treatment records, the Veteran's lay statements, private treatment records, and VA examination reports.  Service connection was denied in that decision because the competent medical evidence did not show that the Veteran's stomach disorder was causally related to his military service.  

Upon review of the record, the Board finds that new and material evidence has not been received to reopen the claim for service connection for status-post gastrectomy for peptic ulcer disease.

The evidence received since the prior final denial includes updated VA treatment records, additional lay statements from the Veteran, and possibly a statement from the Veteran's uncle.  In this regard, the Board notes that the Veteran's file has been transferred to an electronic record since the June 2009 decision and it is not entirely clear if the Veteran's uncle's statement was associated with the record before the Board at the time of the 2009 decision.  The newly submitted medical evidence does not indicate that the Veteran was diagnosed with a stomach condition in service, or that his current condition is related to service.  Regarding the Veteran's newly submitted lay statements and the statement by his uncle, these submissions present no new argument for service connection and simply continued to allege that the Veteran had ulcers and stomach surgery in service.  The Veteran's uncle's statements are duplicative of the Veteran's statements at his February 2009 Board hearing.  Thus, the newly submitted evidence is essentially cumulative of previously considered evidence.

Ultimately, the Veteran has provided no new evidence showing that his current stomach problems manifested during service or are otherwise related to service.  In short, as the evidence submitted since the prior final denial does not relate to the bases of that denial, the requirements of 38 C.F.R. § 3.156(a) have not been met, and the previously denied claim for service connection for a status post gastrectomy for peptic ulcer disease is not reopened.  Thus, the appeal as to that issue is denied.
	
Heart Disease to Include Hypertension

The Veteran's claim to reopen his claim for service connection for heart disease to include hypertension was denied in a September 2002 Board decision, and the Veteran did not request reconsideration; thus, the decision is final.  38 U.S.C.A. 
§§ 7103(a), 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

The evidence considered at the time of the September 2002 Board decision included service treatment records, VA treatment records, the Veteran's lay statements, private treatment records, and VA examination reports.  The Board declined to reopen the Veteran's claim for service connection in that decision as it was deemed that the evidence that had been submitted since a March 1998 denial was not new and material.  

Upon review of the record, the Board finds that new and material evidence has not been received to reopen the previous decision that declined to reopen the Veteran's claim for service connection for heart disease to include hypertension.

The evidence received since the prior final denial includes updated VA treatment records, additional lay statements from the Veteran, an unrelated lay statement from the Veteran's uncle (possibly), and duplicate copies of previously submitted treatment records and statements.  In October 2010 in conjunction with VA treatment, a VA clinician stated that the Veteran's then diagnosed mood disorder had its roots in service and that said mood disorder likely aggravated his congenital heart disease.  However, this record does not tend to substantiate the Veteran's claim for heart disease/hypertension as the Veteran is not service connected for a mood disorder.  The newly submitted medical evidence does not suggest that the Veteran was diagnosed with heart disease or hypertension in service, to the contrary, the October 2010 clinician seems to indicate that the Veteran's heart disability is congenital.  Regarding the Veteran's newly submitted lay statements, these submissions present no new argument for service connection and simply continued to allege that the Veteran's hypertension and heart disease are related to service.  

Ultimately, the Veteran has provided no new evidence suggesting that his current hypertension and heart disease manifested during service or are otherwise related to service.  As the evidence submitted since the prior final denial does not relate to the bases of that denial, the requirements of 38 C.F.R. § 3.156(a) have not been met, and the previous decision to deny reopening a claim for service connection for heart disease to include hypertension is not reopened.  

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable as to those claims.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the claim for service connection for a status post gastrectomy for peptic ulcer disease is not reopened and the appeal is denied. 

As new and material evidence has not been received, the claim to reopen the claim for service connection for heart disease to include hypertension is not reopened and the appeal is denied.


REMAND

Regarding the Veteran's claim for service connection for depression, his service treatment records do not indicate that the Veteran was diagnosed with or treated for any psychiatric issues in service and medical examination reports from May 1978, May 1982, and February 1987 indicate that the Veteran was psychiatrically within normal limits at those times.  However, in October 2015 the Veteran submitted a disability benefits questionnaire completed by a private psychologist, Dr. H.-G., in which she opines that the Veteran's currently diagnosed depressive disorder was aggravated by his service-connected hearing loss and tinnitus.  Unfortunately, Dr. H.-G. did not indicate the degree of aggravation caused by the Veteran's service connected disability and did not provide a detailed rationale for the opinion provided aside from attaching anecdotal articles.  Nevertheless, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of his claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Secondary service connection may be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002). 

Additionally, Dr. H.-G. indicated in her report that the Veteran is in receipt of Social Security Administration (SSA) disability benefits for his depression.  As such records could be relevant to his claim, they should be requested on remand.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. §5103A(c) (West 2014).

With respect to the claim for service connection for headaches and the claims for an earlier effective date and initial compensable rating for hearing loss, the Board notes that these claims were denied in a June 2014 rating decision.  Subsequently, in August 2014 the RO denied the Veteran's claim for an initial compensable rating for hearing loss.  The Veteran submitted a notice of disagreement in November 2014 that specifically referenced the June 2014 rating decision, but a statement of the case (SOC) has not yet been issued.  Accordingly, the Board finds that a remand of these claims for issuance of an SOC is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the SOC has been issued, the claims should be returned to the Board only if the Veteran perfects an appeal as to the issues in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1. Associate updated VA treatment records for depression dating since August 2014.  

2. Request from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If the records are not available, the Veteran should be notified of such. 

3. Schedule the Veteran for a mental disorders examination to address the claim for service connection for depression.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's depression is related to his military service?  The examiner should explain the rationale for the opinion provided.

b. If the Veteran's depression is not related to service, is the depression at least as likely as not caused by the Veteran's service-connected hearing loss and/or tinnitus?  Please explain why or why not and specifically address the medical literature submitted by Dr. H.-G.

c. If the Veteran's depression was not caused by the service-connected hearing loss and/or tinnitus, is it at least as likely as not that the depression has been permanently worsened beyond normal progression (versus temporary exacerbation of symptoms) by the Veteran's service-connected hearing loss and/or tinnitus?  Please explain why or why not.

d. If the depression was permanently worsened beyond normal progression (aggravated) by the service-connected hearing loss and/or tinnitus, the examiner should attempt to quantify the extent of aggravation.  The rationale for the opinions should be provided.

4. After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

5. The AOJ should issue a statement of the case concerning the issues of entitlement to service connection for headaches and entitlement to an earlier effective date and initial compensable rating for hearing loss so that the Veteran may have the opportunity to complete an appeal on those issues (if he so desires) by filing a timely substantive appeal.  These issues should only be returned to the Board if a timely substantive appeal is filed. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


